Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
	Claim 16 recites that the compounds of claim 1 have a singlet-triplet energy level difference of greater than 0.3 eV.  However, based on Applicants specification, the compounds which adhere to formula 1 of claim 1 are stipulated to be thermally activated delayed fluorescent (TADF) compounds.  It is well-known that TADF compounds generally have a small singlet-triplet energy gap of 0.3 eV or less.  As such, claim 16 will be interpreted as being “EST = ES1 – ET1 ≤ 0.3eV” (not “ ≥” as currently recited).  Applicants must clarify whether or not claim 16 is correct.  If it is not, Applicants would need to amend claim 16 in the manner being interpreted by the Examiner.

Claim Objections
	Claim 1 is objected to.  Formula 1 includes the moieties (Di)m and (Aj)n.  Claim 1 further recites that n and m are each an integer from 1 to 4 and that variable i is equal to 1 to m and variable j is equal to 1 to n.  By removing “i” and “j” from Formula I, Applicants would not need the limitations regarding i and j and the claim would be much easier to understand.  The reason for this objection is further rooted in the 112 rejections of claims 4, 6 and 8, as described below, which are rejected under 112(b).
Claim 3 is objected to.  Specifically, the structures of formula II and III, specifically, the “Di” and “Aj” groups should be amended to “D” and “A” since there is only one of each of these groups.  Because variables i and j are both equal to 1-4 in claim 1, keeping these subscripts in these two structures makes the claim confusing.
Claim 4 is objected to.  The limitation “selected from any one of a group consisting of” should be amended to --selected from the group consisting of-- for better clarity.
Each of claims 5, 6, and 9 are objected to.  Claims 5, 6 and 9 recited the limitation “selected from a group consisting of”.  Applicants should amend each of these claims to recite --selected from the group consisting of--.

Claim 20 is objected to.  The limitation “at least two of the compounds each comprising Formula I” is awkward language and should be amended to --at least two of the compounds according to Formula I--, for better clarity. 
Claim 22 is objected to. The limitation “wherein the compound is used as a guest material” should be amended to --wherein the compound is a guest material-- for better clarity.
Claim 23 is objected to. The limitation “wherein the compound is used as a host material” should be amended to --wherein the compound is a host material-- for better clarity.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 is written as “A compound comprising a structure of Formula I”.  This language makes the claim indefinite since it is unclear whether or not Applicants are trying to claim compounds which have the structure of Formula I or compounds which comprise a structure of Formula I.  That is to say, Formula I is written as a straight-forward compound and shows no other points of attachment for other moieties, which suggests that Formula I is directed to compounds, and not a portion of a compound.  However, the language “comprising” stipulates that moieties other than what is shown in Formula I would or could be present.  A simple way to overcome this rejection would be for Applicants to amend the preamble of claim 1 to --A compound of Formula I--.  For purposes of further examination, claim 1 will be interpreted in this way.  Additionally, Applicants should amend “wherein the compound further comprises a structure of Formula II or a structure of Formula III” as recited in claim 3 to --wherein the compound is a structure of Formula II or a structure of Formula III--.
i is selected from a structure like” renders the claim indefinite since it is unclear whether or not claim 4 is limited to the structure recited in claim 4 or it is merely one example.  Applicants can overcome this rejection by amending claim 4 to “The compound according to claim 1 wherein D is selected from the group:”.
Claim 4 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The structure recited in claim 4 has the groups “(Re)a” and “(Rf)b”.  Claim 4 recites that variables a and b are equal to 0-5 and e is an integer from 1 to a and f is an integer from 1 to b.  However, because a and b are allowed to be equal to zero, it is unclear whether or not the structure shown in claim 4 requires the Re and/or Rf groups to be present.  Applicants can overcome this rejection by removing “e” and “f” from the structure in claim 4 and any limitations to e and f in the claim.
Claim 4 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 4 recites the limitation “wherein # indicates a position the group is attached at”.  However, the term “the group” lacks proper antecedent basis.  Applicants can overcome this rejection by amending “wherein # indicates a position the group is attached at” to --wherein # indicates a bonding position--.  Alternatively, Applicants can overcome this rejection by amending “wherein Di is selected from a structure” to --wherein Di is selected from the group:--.
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The structures recited in claim 6 have the groups Rg, Rh, Rw, and Rv.  Claim 6 recites that variables r and s are equal to 0-4, variable t is equal to 0-3, variable p is equal to 0-2, g is an integer from 1 to r and h is an integer from 1 to s, w is an integer from 1 to t, and v is an integer from 1 to p.  However, because r, s, t, and p are allowed to be equal to zero, it is unclear whether or not the structure shown in claim 4 requires the Rg, Rh, Rw and/or Rv groups to be present.  Applicants can overcome this rejection by removing g, h, w, and v from the structures in claim 6 and any limitations to g, h, w, and v in the claim.
g, Rh, Rk, and Rv.  Claim 8 recites that variables r and s are equal to 0-4, variable p and q are equal to 0-2, variable g is an integer from 1 to r and h is an integer from 1 to s, v is an integer from 1 to p, and k is an integer from 1 to q.  However, because r, s, p, and q are allowed to be equal to zero, it is unclear whether or not the structure shown in claim 4 requires the Rg, Rh, Rk and/or Rv groups to be present.  Applicants can overcome this rejection by removing g, h, k, and v from the structures in claim 8 and any limitations to g, h, k, and v in the claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, compound P16 does not further limit claim 1, from which it depends.  Specifically, the electron withdrawing group (-P(=O)Ph2 does not comprise a carbonyl group, a sulfone group, a six-membered phosphorus heterocyclic group containing phosphoryl, a boron atom, or an imide).  Claim 1 requires at least one of the aforementioned groups to be present in the electron-withdrawing group.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, 4-7, 15, 18, 19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN-103896973, cited on Applicants information disclosure statement, filed on 4/20/21).1 
Claims 1, 4-7 and 15: Zhang et al. teaches compounds of general formula 1 as taught on paragraph 0010.  The compounds have a group RN bonded to a bis(mesityl)boryl group through a divalent linker Ar.  The bis(mesityl)boryl group is an aryl group which has an electron-withdrawing group which includes a boron atom, thereby satisfying Aj of claim 1.  The same moiety is present in compound P24 of claim 17, which supports the position regarding variable Aj as taught by Zhang et al.  The groups RN include substituted and unsubstituted arylamino groups, substituted or unsubstituted carbazole groups, and substituted or unsubstituted phenoxazine, phenothiazine, and phenazine groups, which are acridine derivative groups (paragraph 0012).  The RN groups taught in paragraph 0012 satisfy the limitations of Di of Formula I.  The divalent group -Ar- is taught and exemplified to include dibenzofuranyl groups (compounds I-6 and I-9 taught in paragraph 0039).  Compounds I-6 and I-9 both anticipate the limitations of Formula I of claim 1.  As applied to Formula I, compound I-6 has variables m and n both equal to 1 (which anticipates claim 15), variable D being equal to an unsubstituted carbazole group, which also anticipates the first moiety recited in claim 6 with variables r and s both equal to zero, and the first moiety recited in claim 7, and variable A is an electron-withdrawing group comprising a boron atom.  Compound I-9 is analogous to compound I-6 with the exception that variable D is equal to a diarylamine group.  The diarylamine group in compound I-9 anticipates the structure recited in claim 4 with variables a and b both equal to zero, as well as the first structure recited in claim 5.
Claim 2: In both compounds I-6 and I-9, variable m is equal to variable n, thereby anticipating claim 2.
Claims 18, 19 and 21-24: The compounds taught by Zhang et al., including compounds I-6 and I-9 are taught to be employed in light-emitting devices with the compounds preferably being employed in an emission layer as a host material.  The exemplified devices include the customary layers, including, an anode, a hole injection layer, a hole transport layer, an emission .

Claims 1, 2, 6, 7, 10, 15, 16, 18, 19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO 2018/033087).  A machine translation of this document is included with this Office action.
Claims 1, 2, 6, 7 and 15: Chen et al. teaches compounds which comprise an anthrone moiety which are employed in an emission layer of an organic light-emitting device (abstract).  Included in the compounds disclosed by Chen et al. are those of formulae (13) through (33) as taught on pages 4 and 5.  Pages 9 through 19 of Chen et al. disclose specific compounds C1 through C155.  Compound C56 is one which anticipates all of the structural limitations of claims 1, 2, 6, 7.  Specifically, compound C56 has a dimethylcarbazolyl electron donating moiety, a dibenzothiophene moiety, and an electron withdrawing anthrone moiety which is comprised of a carbonyl group and variables n and m are both equal to 1.
Claim 10: Compound C63 of Chen et al. anticipates the limitations of claims 1 and 10 with the electron-withdrawing anthrone moiety which satisfies the 9th structure of claim 10, and variable D being a substituted carbazolyl moiety.
Claim 16: The compounds taught by Chen et al. are taught as comprising an electron donor, an electron acceptor, and which have a small energy level difference between the S1 and T1 states, making the compounds suitable TADF materials (paragraph 0061 of the machine translation), thereby satisfying claim 16.
Claims 18, 19 and 21-24: Chen et al. teaches and exemplifies that the compounds taught therein are used as a light-emitting material in OLED devices (paragraph 0062 of the machine translation).  The exemplified devices are taught to include an anode, a hole injection layer, a hole transport layer, an emission layer, an electron transport layer, an electron injection layer, and a cathode (paragraph 0153 of the machine translation).  Such a device architecture satisfies all of the limitations of claims 18, 19 and 21-24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zysman-Colman et al. (US 2019/0027693).
Claim 1-3 and 15: Zysman-Colman et al. teaches organic thermally activated delayed fluorescent (TADF) species which follows formula I as taught in paragraph 0008.  The compounds contain one or more donor groups D, a bridging ring system Q, and one or more acceptor groups A.  The donor groups include substituted and unsubstituted carbazoles, diarylamine groups, and acridine derivative groups as taught in paragraph 0032 of Zysman-Colman et al.  The acceptor groups are taught to include those groups taught in paragraphs 0019 and 0020, and include groups which are comprised of carbonyl groups as shown in scheme 1.  The ring system Q is taught to include dibenzothiophene as recited in claim 12 of Zysman-Colman et al.  While Zysman-Colman et al. does not explicitly teach compounds which satisfy Formula I of claim 1, the overall teachings of Zysman-Colman et al. are sufficient and 
Claims 4-9: Preferred donor moieties include those taught in paragraph 0044, which include donor groups which satisfy the structures recited in claims 4-9.  The selection of any one of the explicitly taught donor groups would have been obvious to one having ordinary skill in the art.  
Claim 16: It would be expected that the compounds taught by Zysman-Colman et al., including the compounds rendered obvious above, would have a singlet-triplet energy level difference of 0.3 eV or less as required by claim 162 since the compounds taught by Zysman-Colman et al. are taught as being TADF molecules.
Claims 18, 19 and 21-24: While Zysman-Colman et al. does not exemplify any light-emitting devices which comprise the compounds taught therein, it is clear to one having ordinary skill in the art that the compounds taught therein are candidates for TADF emitter molecules in OLEDs as taught in the background section of Zysman-Colman et al.  Based on these teachings, one having ordinary skill in the art would understand that employing the compounds taught by Zysman-Colman et al. in OLED devices in a manner which satisfies the limitations of claims 18, 19 and 21-24 would have been obvious.  It is well-known that OLED devices are comprised of .  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-103896973), as applied to claim 1 above.
While Zhang et al. does not exemplify a compound which has a group Di which satisfies claims 8 and 9, the preparation of such a compound would have been obvious to one having ordinary skill in the art given the overall teachings of Zhang et al.  Specifically, it would have been obvious to apply different variables RN and -Ar- linkers other than the exemplified compounds, including embodiments where RN satisfies the first structure of claim 8, and the first and third structures of claim 9.  Zhang et al. explicitly teaches such moieties may be employed as RN in paragraph 0012.  

Claims free from prior art rejections
	While all claims currently stand rejected, claims 11-14, 17 and 20 are free of any prior art rejections.  The electron-withdrawing groups recited in claims 11-14 in combination with the limitations of Formula I of claim 1 is not taught or suggest by the prior art.  Additionally, the prior art does not teach or suggest the compounds recited in claim 17, or the employment of a compound satisfying Formula I as a cap layer in the manner provided by claim 20.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of this reference as well as a machine translation is also included with this Office action.  The copy provided by Applicants is missing some bonds in the chemical structures, which are present in the copy provided by the Examiner.
        2 Using the claim interpretation described at the beginning of this Office action.